IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                         NO. WR-83,344-01


                           EX PARTE JESSE RAY ROSE, Applicant


                  ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                  CAUSE NO. B11690-1 IN THE 198TH DISTRICT COURT
                               FROM KERR COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of aggravated

robbery and sentenced to eighty years’ imprisonment. The Fourth Court of Appeals affirmed his

conviction. Rose v. State, No. 04-12-00550-CR (Tex. App.—San Antonio Oct. 9, 2013)(not

designated for publication).

        Applicant contends that his trial counsel rendered ineffective assistance because counsel

failed to investigate the unidentified DNA sample found on the mask used during the commission
                                                                                                        2

of the offense, failed to inform Applicant as to the strength of the State’s case in order to assist

Applicant in the determination of whether or not to accept the State’s plea offer, failed to divulge

the contents of Applicant’s jail phone calls prior to Applicant rejecting the State’s plea offer, failed

to introduce the testimony from Applicant’s parole revocation hearing wherein the complaining

witness testified that Applicant was not the person who robbed him, and failed to challenge the lack

of Applicant’s fingerprints at the scene.

       Applicant has alleged facts that, if true, might entitle him to relief. Strickland v. Washington,

466 U.S. 668 (1984); Ex parte Patterson, 993 S.W.2d 114, 115 (Tex. Crim. App. 1999). In these

circumstances, additional facts are needed. As we held in Ex parte Rodriguez, 334 S.W.2d 294, 294

(Tex. Crim. App. 1960), the trial court is the appropriate forum for findings of fact. The trial court

shall order trial counsel to respond to Applicant’s claim of ineffective assistance of counsel. The

trial court may use any means set out in TEX . CODE CRIM . PROC. art. 11.07, § 3(d).

       If the trial court elects to hold a hearing, it shall determine whether Applicant is indigent.

If Applicant is indigent and wishes to be represented by counsel, the trial court shall appoint an

attorney to represent Applicant at the hearing. TEX . CODE CRIM . PROC. art. 26.04.

       The trial court shall make findings of fact and conclusions of law as to whether the

performance of Applicant’s trial counsel was deficient and, if so, whether counsel’s deficient

performance prejudiced Applicant. The trial court shall also make any other findings of fact and

conclusions of law that it deems relevant and appropriate to the disposition of Applicant’s claim for

habeas corpus relief.

       This application will be held in abeyance until the trial court has resolved the fact issues. The

issues shall be resolved within 90 days of this order. A supplemental transcript containing all
                                                                                                   3

affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing or

deposition, along with the trial court’s supplemental findings of fact and conclusions of law, shall

be forwarded to this Court within 120 days of the date of this order. Any extensions of time shall

be obtained from this Court.



Filed: July 1, 2015
Do not publish